780 N.W.2d 878 (2009)
286 Mich. App. 381
HELMS
v.
LeMIEUX.
Docket No. 286397.
Court of Appeals of Michigan.
Submitted October 6, 2009, at Detroit.
Decided December 8, 2009, at 9:00 a.m.
*879 Sheldon Siegel, Flint, for plaintiff.
Charles A. Grossmann, Flint, for Robert J. LeMieux.
Simon, Galasso & Frantz, PLC (by Henry Stancato and Frank R. Simon), Troy, and Cohen & Malad, LLP (by David J. Cutshaw, Arend J. Abel, and Kelley J. Johnson), for Standard Life Insurance Company of Indiana.
Before: K.F. KELLY, P.J., and JANSEN and FITZGERALD, JJ.
PER CURIAM.
In this contract action, defendant Robert J. LeMieux, individually, and as successor trustee of the Francis J. LeMieux and Ruth LeMieux revocable living trust dated July 16, 1999, appeals as of right the trial court's order granting summary disposition for plaintiff, Christine Helms, and defendant Standard Life Insurance Company of Indiana. We affirm.

I. BASIC FACTS AND PROCEDURAL HISTORY
This dispute concerns an annuity policy entered into by Francis and Ruth LeMieux, husband and wife. On August 9, 2002, Francis and Ruth, then 94 and 79 years old respectively, jointly applied for *880 an annuity with the Standard Life Insurance Company of Indiana (Standard) in the amount of $100,000. The annuity application identifies Ruth as the "Joint Annuitant Owner." The words "Joint" and "Owner" are handwritten on the application. The application identifies Francis as the "Joint Owner," with the word "Joint" being handwritten above the printed word "Owner." Further, the provision identifying Francis also includes the phrase "If different from Annuitant," which is contained in parentheses and is printed under "Joint Owner." This application designates Francis and Ruth's revocable living trust dated July 16, 1999, as the beneficiary. Both Francis and Ruth signed the application.
Standard approved the application and issued the annuity on September 17, 2002. The policy identified Ruth as the "Annuitant" and Francis as the "Joint Annuitant" contrary to what was contained in the joint application. In October 2002, Francis and Ruth changed the primary beneficiary of their annuity from the trust to their granddaughter, plaintiff Christine Helms. Plaintiff was not aware that she had been made the beneficiary of the annuity.
On May 20, 2006, Ruth died. In July of that year, Standard sent Francis a letter requesting information regarding Ruth's death in order to process the claim. A heading on the letter identified plaintiff as the beneficiary of the annuity. However, the body of the letter indicated that Francis was the beneficiary, stating "As the beneficiary of Ruth M. LeMieux's annuity contract, we need the following information to process the claim. ..." Plaintiff never received a copy of this letter.
In response, Francis submitted an annuity claim form to Standard, dated July 26, 2006, requesting a lump sum payment of the annuity proceeds. Standard responded to Francis by letter, indicating that it could not continue the contract in Francis's name unless it had plaintiff's consent. The letter indicated that a copy had also been sent to plaintiff, but plaintiff never received a copy of this correspondence.
Defendant, LeMieux plaintiff's father, who is also the beneficiary of the revocable living trust, then sent plaintiff a form for her to sign that would permit the annuity to continue in Francis's name. As a result, plaintiff became aware that she was the beneficiary of the annuity and she did not sign the form as her father requested. Instead, in December 2006, plaintiff submitted an annuity claim form to Standard requesting a lump sum payment of the annuity.
On January 7, 2007, Francis died. On January 11, 2007, unaware that Francis had passed away, Standard mailed both Francis and plaintiff a letter informing them that they had filed competing claims and providing them notice that it would be filing an interpleader action in the near future unless some agreement was reached between the parties. Defendant LeMieux and plaintiff, however, were not able to come to an agreement regarding who is entitled to receive the principal amount of the annuity. Defendant believed that he, as sole heir and beneficiary, as well as personal representative, of Francis's estate, was entitled to the proceeds of the annuity.
Consequently, plaintiff filed this lawsuit against Robert LeMieux, individually, and as successor trustee of the revocable living trust (hereafter defendant) and Standard, seeking declaratory relief.[1] Defendant answered the complaint and also cross-claimed *881 against Standard, alleging that Standard breached the annuity contract and that Standard acted negligently.
Both Standard and plaintiff moved for summary disposition under MCR 2.116(C)(8) and (10). Defendant also moved for summary disposition. The trial court granted judgment in favor of plaintiff and Standard. The trial court reasoned:
[T]his annuity was originally purchased in [2002] and then [Francis and Ruth] changed the beneficiary ... to Christine Helms. She became the primary beneficiary [as of October 8, 2002].
The Court notes, in this matter, this was a joint annuitant situation as indicated here and no decision was made to change that in writing, as required, after the designation of Christine Helms on 10/8/02. Ruth died 5/2[0]/06 and after that nothing else can be changed because it was a joint situation. And the Court believes at that time, ... the proceeds of this annuity vested in Christine Helms as the designee of the two who created this particular situation.[[2]]
Defendant moved for reconsideration, but his motion was denied. This appeal followed.

II. STANDARDS OF REVIEW
We review a trial court's determination on a motion for summary disposition de novo. Huntington Woods v. Detroit, 279 Mich.App. 603, 614, 761 N.W.2d 127 (2008). The trial court in this matter failed to specify the subrule under which it granted summary disposition. Accordingly, we will consider the trial court's decision as based on MCR 2.116(C)(10) because it appears to have considered information outside the pleadings. Hughes v. Region VII Area Agency on Aging, 277 Mich.App. 268, 273, 744 N.W.2d 10 (2007). In conducting our review of the trial court's determination under MCR 2.116(C)(10), we must consider all the documentary evidence in the light most favorable to the nonmoving party. Huntington Woods, supra at 614, 761 N.W.2d 127. A motion brought under this subrule is properly granted if no genuine issue of material fact exists and the moving party is entitled to judgment as a matter of law. Montgomery v. Fidelity & Guaranty Life Ins. Co., 269 Mich.App. 126, 128, 713 N.W.2d 801 (2005). Further, to the extent that this Court must interpret the meaning of the annuity contract, our review is also de novo. Grand Trunk Western R, Inc. v. Auto Warehousing Co., 262 Mich.App. 345, 350, 686 N.W.2d 756 (2004).

III. DECLARATORY RELIEF
Defendant argues that the trial court erred when it ruled that Francis's rights as a policy owner of the annuity were extinguished upon Ruth's death, at which time plaintiff's rights to the annuity's proceeds vested. According to defendant, as an "owner" and "annuitant" under the contract, Francis had full dominion and authority over the annuity. We disagree.
Resolution of defendant's argument requires this Court to interpret the meaning of the annuity contract. Our goal in doing so is to discern and enforce the parties' intent using the clear language of the contract. Rory v. Continental Ins. Co., 473 Mich. 457, 468, 703 N.W.2d 23 (2005); Robert A Hansen Family Trust v. *882 FGH Industries, LLC, 279 Mich.App. 468, 476, 760 N.W.2d 526 (2008). When a contract's language is plain and unambiguous, its terms must be applied as written and construction of the contract is not permitted. Rory, supra at 468-469, 703 N.W.2d 23; Laurel Woods Apartments v. Roumayah, 274 Mich.App. 631, 638-639, 734 N.W.2d 217 (2007). We read contracts as a whole and give contractual terms their common and ordinary meaning. Genesee Foods Services, Inc. v. Meadowbrook, Inc., 279 Mich.App. 649, 656, 760 N.W.2d 259 (2008). Further, "[w]here one writing references another instrument for additional contract terms, the two writings should be read together." Forge v. Smith, 458 Mich. 198, 207, 580 N.W.2d 876 (1998). If, however, the "provisions of a contract irreconcilably conflict, the contractual language is ambiguous, and the ambiguous contractual language presents a question of fact to be decided by a jury." Laurel Woods Apartments, supra at 638, 734 N.W.2d 217. But the fact that the parties may advance conflicting interpretations does not in itself render a contract ambiguous. Genesee Foods Services, Inc., supra at 655, 760 N.W.2d 259.
Here, Francis and Ruth jointly entered into an annuity contract. The policy explicitly states that the application and "this policy" comprise the entire annuity contract. Thus, we must read these two writings together as one contract. Forge, supra at 207, 580 N.W.2d 876. The application, signed by both Francis and Ruth, identifies Ruth as the "Joint Annuitant Owner." The words "Joint" and "Owner" are handwritten above and below, respectively, the printed term "Annuitant." The application also identifies Francis as the "Joint Owner" and the word "Joint" is handwritten above the printed word "Owner." Conversely, the policy, issued about a month later and not signed by either Francis or Ruth, identifies Ruth as the "Annuitant" and Francis as the "Joint Annuitant." The general rule is that "where in an instrument there are 2 conflicting clauses or provisions, the first shall be received as controlling and the latter one rejected." Klever v. Klever, 333 Mich. 179, 189, 52 N.W.2d 653 (1952). Further, when handwriting is contained in a contract, it will prevail over printed language. Mansfield Machine Works v. Village of Lowell Common Council, 62 Mich. 546, 553-554, 29 N.W. 105 (1886); Berk v. Gordon Johnson Co., 232 F.Supp. 682, 687 (E.D.Mich., 1964).[3]
These rules require us to consider the provisions in the application as prevailing over the conflicting provisions in the policy. The policy was created on a later date than the application and, thus, the application must be considered as controlling. Klever, supra at 189, 52 N.W.2d 653. The rule with respect to handwriting also mandates that we interpret the application's provisions as prevailing over the policy's provisions. The application contains handwriting specifically identifying the parties' respective roles, whereas the policy contains no handwriting and is not even signed by Francis and Ruth. Accordingly, we conclude that Ruth was the joint annuitant owner of the policy and that Francis was the joint owner, as stated in the application.
*883 Having reached this conclusion, it is plain that plaintiff, as the beneficiary of the annuity, was entitled to payment upon Ruth's death. The first page of the policy unequivocally states, "Standard ... agrees to pay the proceeds of this contract ... to the Annuitant except, that after the Annuitant's death, any payments due will be paid to the Beneficiary." Defendant, however, argues that as an "owner" of the policy, Francis was entitled to the annuity's proceeds until his death. According to defendant, the "death benefit" became payable to the beneficiary only after Francis's death, or "the death of the payee" consistent with the settlement options provision of the contract. This argument lacks merit. Francis is not identified as a "payee" anywhere in the contract and for this Court to apply this provision to the present matter would be contrary to the parties' intent as clearly stated on the policy's first page.
After our reading of the annuity contract in the light most favorable to defendant, it is plain to us that Ruth was the annuitant, Francis was a joint owner, and that plaintiff's interest in the annuity proceeds vested when the annuitant, Ruth, passed away. In light of our conclusion, defendant's argument that the trial court erroneously relied on certain Michigan Supreme Court cases[4] is irrelevant. Even assuming that the trial court erroneously relied on these cases in reaching its conclusion, we will not reverse the trial court's order because it reached the correct result. See Coates v. Bastian Bros., Inc., 276 Mich.App. 498, 508-509, 741 N.W.2d 539 (2007). The trial court did not err by granting summary disposition for plaintiff.

IV. ADDITIONAL CLAIMS
Defendant next argues that Standard is liable to defendant under theories of negligence and contract, because it breached its duty to Francis.[5] We disagree. Defendant has not posited an independent legal duty separate from those duties arising out of the contractual relationship. Nor has defendant alleged physical damage to persons or property separate from Francis's loss of the money. Thus, defendant has no cognizable claim for negligence. Rinaldo's Constr. Corp. v. Michigan Bell Tel. Co., 454 Mich. 65, 84-85, 559 N.W.2d 647 (1997). Further, defendant's contention that Standard breached the contract is also unavailing. As we have already concluded, Standard was not obligated to pay Francis the annuity's proceeds upon Ruth's death. Accordingly, defendant's contract claim also fails.
Affirmed.
NOTES
[1]  Plaintiff included Standard as a party only because it is a stakeholder in the annuity contract.
[2]  We note that the trial court did not make an explicit decision on Standard's liability for its alleged negligence. Rather, the court's order simply states that it is granting summary disposition in plaintiff's favor and that defendant Robert LeMieux is liable for any and all costs awarded to "any party" in this matter.
[3]  We note that the rule of construction requiring that a contract entered into later in time will supersede, and rescind, any inconsistencies in an earlier contract, Omnicom of Michigan v. Giannetti Investment Co., 221 Mich. App. 341, 346-347, 561 N.W.2d 138 (1997), is inapplicable to this matter. Here, the application standing alone does not constitute a contract and is more properly treated as a document containing additional contractual provisions, as incorporated by the policy.
[4]  Defendant alleges that the trial court relied on Dogariu v. Dogariu, 306 Mich. 392, 11 N.W.2d 1 (1943), Prudential Ins. Co. v. Irvine, 338 Mich. 18, 61 N.W.2d 14 (1953), and Harris v. Metro. Life Ins. Co., 330 Mich. 24, 46 N.W.2d 448 (1951). The trial court, however, did not mention any of these opinions in its ruling.
[5]  As already noted, it does not appear from our review of the lower court record that the trial court made a ruling with respect to these claims. However, "where the lower court record provides the necessary facts, appellate consideration of an issue raised before, but not decided by, the trial court is not precluded." Hines v. Volkswagen of America, Inc., 265 Mich.App. 432, 443-444, 695 N.W.2d 84 (2005). The record here contains the necessary facts and, therefore, we exercise our discretion to consider defendant's claims.